Citation Nr: 0611240	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation on behalf of his minor children in the 
appellant's custody.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to July 
1997.  The appellant is the former spouse and custodial 
parent of children with the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in May 2005.  In view of the procedural 
posture of the case, the Board remanded the case in September 
2005 for the RO to notify the veteran of the appellant's 
substantive appeal, as well as to provide him copies of the 
October 2003 statement of the case and of the transcript of 
the appellant's May 2005 hearing.  The veteran was scheduled 
for a hearing but did not report for his hearing scheduled 
for February 2006.  


REMAND

The veteran's most recent statement of monthly income and 
expenses was prepared in July 2003.  Since that time, the 
veteran was awarded a 100 percent schedular rating for 
residuals of a kidney transplant, effective August 6, 2003.  
Remand is required to obtain from the veteran accurate, 
updated financial information.  

The appellant provided information as to her monthly income 
and expenses to the RO in February 2003.  The RO denied her 
request for an apportionment on the basis that her monthly 
income exceeded expenses.  Since then, at her May 2005 
personal hearing, the appellant effectively testified that 
her expenses exceed her income.  She also reported that the 
veteran had failed to provide any financial support for the 
children in her case during the past year.  However, it is 
unclear as to whether or not a garnishment from the veteran's 
Social Security benefits is being paid to the appellant.  
Remand is required to obtain from the appellant accurate, 
updated financial information.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Ask the appellant to complete a 
current statement showing any assets, as 
well as all monthly income and expenses.  
She should also be requested to provide 
details, to include any available 
documentation, as to any financial 
assistance received from the veteran for 
the support of their children.

2.  Ask the veteran to complete a current 
statement showing any assets, as well as 
all monthly income and expenses.  He 
should be requested to provide details, 
to include any available documentation, 
showing the amount of financial 
assistance he provides for the support of 
his children in the appellant's custody.

3.  After completion of the foregoing, 
readjudicate the appellant's 
apportionment claim.  If upon completion 
of the requested actions, the issue on 
appeal remains denied, the case should be 
returned after compliance with requisite 
appellate procedures, to include the 
issuance of a supplemental statement of 
the case addressing any new evidence of 
record.  Contested claims procedures 
should be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

